NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3 July 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Objections
Claims 6, 18 and 19 are objected to because of the following informalities:  
Claim 6 – it seems that the phrase “said a movable member” should be ---said movable member---.  
Claim 18 – it appears term “plate-rich” in lines 2 and 4 is misspelled.
Claim 19 – it appears term “leukocyte-rick” in line 2 is misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations "the buffy coat layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations "the scoop portion" and “said valve plug” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the term “when” renders the claim indefinite since it is unclear if the step of detaching is required and further limits the claimed method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood, III (U.S. Patent No. 6,342,157).
Regarding claim 17, Hood, III discloses a method for liquid component fraction through a system which comprises a first container 202, a second container 118, a tunnel connecting member 214 provided between said first container and said second container, and a stopcock valve 214 provided at said tunnel connecting member, wherein the method comprises the steps of: (a) centrifuging said system which is filled with a liquid to separate said liquid into a plurality of fractionation layers (col. 7 lines 1-13); and (b) operating said stopcock valve to allow one of said plurality of fractionation layers to be collected through a collection outlet member of said tunnel connecting member (Fig. 4; col. 8 line 30 – col. 9 line 11; col. 10 lines 15-29).
Regarding claim 27, Hood, III discloses wherein said liquid has difference in relative weights among the plurality of fractionation layers (Fig. 4; col. 8 line 30 – col. 9 line 11; col. 10 lines 15-29). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hood, III (U.S. Patent No. 6,342,157) in view of Ludwig (U.S. Patent Application Pub. No. 2017/0095817).
Regarding claim 1, Hood, III discloses a system for liquid component fractionation (Fig. 4), comprising: a first container 202 having a first containing cavity; a second container 118 having a second containing cavity; a tunnel connecting member, provided between said first container and said second container, comprising at least one tunnel body having one or more connecting tunnels communicating said first containing cavity with said second containing cavity, and a collection outlet member having a collection port (port on 214 connecting to syringe 302 in Fig. 4) coupled to said at least one tunnel body, a stopcock valve 214, provided at said tunnel connecting member (col. 8 line 30 – col. 9 line 11; col. 10 lines 15-29), but does not specifically disclose the stopcock valve having three ports configured to selectively align with said one or more connecting tunnels and said collection port.
Ludwig discloses a stopcock valve, provided at said tunnel connecting member, having three ports configured to selectively align with said one or more connecting tunnels and said collection port (Fig. 2a – 2f; para. [0050]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with the stopcock valve of Ludwig for the purpose of increasing the usable rotation angle so as to provide the user or a servo system get finer degrees of accuracy in adjustment (para. [0009]).
Regarding claim 2, Hood, III discloses wherein said connecting tunnel has a first passage communicated to said first containing cavity 202 and a second passage communicated to said second containing cavity 118, wherein said stopcock valve 214 is rotatably disposed at said tunnel connecting member to allow only two of said first passage, said second passage and said collection port to align with two of said three ports respectively (col. 8 line 30 – col. 9 line 11; col. 10 lines 15-29; Fig. 4).
Regarding claim 3, Hood, III discloses wherein said connecting tunnel has a first passage communicating with said first containing cavity 202 and a second passage communicating with said second containing cavity 118 (Fig. 4), but does not specifically disclose wherein said stopcock valve is rotatably disposed at said tunnel connecting member to move between a position selected from the group consisting of a first position allowing said first passage and said second passage to communicated with two of said three ports, a second position allowing said first passage and said collection port to communicate with two of said three ports, and a third position allowing said second passage and said collection port to communicate with two of said three ports.
Ludwig discloses wherein said stopcock valve is rotatably disposed at said tunnel connecting member to move between a position selected from the group consisting of a first position allowing said first passage and said second passage to communicated with two of said three ports, a second position allowing said first passage and said collection port to communicate with two of said three ports, and a third position allowing said second passage and said collection port to communicate with two of said three ports (Fig. 2c – 2f; paras. [0050]-[0051]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with the stopcock valve of Ludwig for the purpose of increasing the usable rotation angle so as to provide the user or a servo system get finer degrees of accuracy in adjustment (para. [0009]).
Regarding claim 4, Hood, III does not specifically disclose wherein said stopcock valve is rotatably disposed at said tunnel connecting member to move between a first position allowing one of said three ports to align with said collection port and a second position blocking said three ports from aligning with said collecting port.
Ludwig discloses wherein said stopcock valve is rotatably disposed at said tunnel connecting member to move between a first position allowing one of said three ports to align with said collection port and a second position blocking said three ports from aligning with said collecting port (Fig. 2c – 2f; paras. [0050]-[0051]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with the stopcock valve of Ludwig for the purpose of increasing the usable rotation angle so as to provide the user or a servo system get finer degrees of accuracy in adjustment (para. [0009]).
Regarding claim 5, Hood, III discloses wherein said second container comprises a second container body 118 defining said second containing cavity, a movable member (plunger) disposed in said second container body, and a plug member (plunger handle) that is operable to engage with said movable member to push said movable member (Fig. 4).
Regarding claim 7, Hood, III discloses wherein said second container 118 is a conical tube (Fig. 4; syringe tube is considered to be a conical tube). 
Regarding claim 9, Hood, III discloses wherein at least one of the said first container 202 and said second container 118 is detachably mounted with said tunnel connecting member 214 (Fig. 4; col. 8 lines 22-48).
Regarding claim 10, Hood, III does not specifically disclose wherein said stopcock valve has a diameter ranged 3mm to 15mm, but discloses that the stopcock valve connects to tunnels of 3/16 inch or ¼ inch (4.76 mm or 6.35 mm). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with stopcock valve with a diameter similar to or about 3/16 inch or ¼ inch, which is within the claimed range, for the purpose of compatibility or optimal connection with the tunnels. 
Regarding claim 12, Hood, III does not disclose wherein said stopcock valve comprises a valve plug having said three ports, wherein said valve plug could be modified to comprise a scoop portion defined as a round-out space inside said valve plug that is capable of being moved to a position aligned with said second passage to communicate said round-out space with said second container.
Ludwig discloses wherein said stopcock valve comprises a valve plug 350 having said three ports, wherein said valve plug could be modified to comprise a scoop portion defined as a round-out space (boreholes 315a and/or 315b) inside said valve plug that is capable of being moved to a position aligned with said second passage to communicate said round-out space with said second container (Fig. 3a – 3d; para. [0051]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with the stopcock valve of Ludwig for the purpose of increasing the usable rotation angle so as to provide the user or a servo system get finer degrees of accuracy in adjustment (para. [0009]).
Regarding claims 13 and 14, Hood, III does not disclose wherein each of said first and second container is a tube having a slope surface transitioning from each of said first and second containers to said tunnel connecting member, requires a transition angle ranging from 100 to 170 degrees; wherein said transition angle ranges from 120 to 150 degrees.
Ludwig discloses wherein each of said first and second container is a tube having a slope surface transitioning from each of said first and second containers to said tunnel connecting member, requires a transition angle ranging from 100 to 170 degrees; wherein said transition angle ranges from 120 to 150 degrees (Fig. 2c – 2e; para. [0047], the first and second container tubes are arranged to the tunnel connecting member at about 120 degrees apart for transition angle). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with the stopcock valve of Ludwig for the purpose of increasing the usable rotation angle so as to provide the user or a servo system get finer degrees of accuracy in adjustment (para. [0009]).
Regarding claim 16, Hood, III discloses wherein said tunnel connecting member 214 comprises only one said tunnel body defining said connecting tunnel and a side wing (handle of 214 shown in Fig. 4) at a side of said tunnel body.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hood, III (U.S. Patent No. 6,342,157) in view of Ludwig (U.S. Patent Application Pub. No. 2017/0095817), as applied to claim 5 above, and further in view of Reynolds (U.S. Patent Application Pub. No. 2006/0178644).
Regarding claim 6, modified Hood, III does not disclose wherein said movable member comprises a movable plunger tip and an engaging member supporting said movable plunger tip, wherein said plug member is operable to engage with engaging member to push said movable member.
Reynolds discloses wherein said movable member comprises a movable plunger tip 1956 and an engaging member 1950 supporting said movable plunger tip, wherein said plug member 600 is operable to engage with engaging member to push said movable member (Fig. 19A and 19B). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of modified Hood, III with the movable member and plug member taught by Reynolds for the purpose of interlocking the two pistons together (para. [0373]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Hood, III (U.S. Patent No. 6,342,157) in view of Ludwig (U.S. Patent Application Pub. No. 2017/0095817), as applied to claim 2 above, and further in view of Wagner et al. (U.S. Patent Application Pub. No. 2008/0167621).
Regarding claim 8, modified Hood, III does not disclose wherein said first container, said second container, said tunnel connecting member, and said stop cock valve are formed as an integral one-piece structure.
Wagner et al. discloses wherein said first container, said second container, said tunnel connecting member, and said stop cock valve are formed as an integral one-piece structure (e.g., Fig. 11; abstract; para. [0082]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified system of modified Hood, III with making the structure integral as taught by Wagner et al. for the purpose of decreasing the risk of contamination (para. [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hood, III (U.S. Patent No. 6,342,157) in view of Ludwig (U.S. Patent Application Pub. No. 2017/0095817) and further in view of Muffly (U.S. Patent Application Pub. No. 2009/0182309).
Regarding claim 11, Hood, III does not disclose wherein said stopcock valve comprises a valve plug defining said three ports, and a valve lever that is operated for rotating said stopcock valve, three valve port identifiers for identifying said three ports, and an “off” position identifier for identifying said valve lever. 
Ludwig discloses wherein said stopcock valve comprises a valve plug defining said three ports, and a valve lever that is operated for rotating said stopcock valve (Fig. 2a – 2f, 3a – 3d; paras. [0050]-[0051]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with the stopcock valve of Ludwig for the purpose of increasing the usable rotation angle so as to provide the user or a servo system get finer degrees of accuracy in adjustment (para. [0009]).
Muffly discloses three valve identifiers for identifying said three ports, and an “off” position identifier for identifying said valve lever (Fig. 8; protrusions for identifying the ports and valve lever identified by arrow symbol). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Hood, III with the identifiers of Muffly for the purpose of more accurate and precise coupling of a male port coupling and to prevent port exposure to non-sterile objects (para. [0015]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hood, III (U.S. Patent No. 6,342,157) in view of Bachrach (U.S. Patent Application Pub. No. 2019/0185814).
Regarding claim 21, Hood, III does not disclose wherein the method is arranged for fractionate lipoaspirates, wherein in the step (b), said stopcock valve is switched to facilitate collection of fat through said collection outlet member.
 Bachrach discloses wherein said stopcock valve is switched to facilitate collection of fat through said collection outlet member (para. [0040], [0046]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Hood, III to the collection of fat as taught by Bachrach for the purpose of processing and harvesting adipose tissue using means of flow control such as a stopcock (Abstract; para. [0040]).

 Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Chapman (U.S. Patent Application Pub. No. 2020/0215533) in view of Hood, III (U.S. Patent No. 6,342,157).
Regarding claim 17, Chapman discloses a method for liquid component fraction through a system which comprises a first container, a second container, a tunnel connecting member provided between said first container and said second container, and a stopcock valve provided at said tunnel connecting member, wherein the method comprises the steps of: (a) centrifuging said system which is filled with a liquid to separate said liquid into a plurality of fractionation layers; and (b) operating said stopcock valve to allow one of said plurality of fractionation layers to be collected through a collection outlet member of said tunnel connecting member (para. [0236], [0241]; Fig. 24).
Regarding claim 18, Chapman discloses wherein the method is arranged for isolating plate-rich plasma (PRP) from blood, wherein in step (a), the blood is separated into three fractionation layers comprising a platelet-poor plasma layer, a buffy coat layer in a middle containing the plate-rich plasma, and a layer of red blood cells (para. [0237]), and said layer of buffy coat is collected through said collection outlet member (para. [0241]), but does not disclose wherein in step (b), said stopcock valve is switched to block the said layer of red blood cells in said second container.
Hood, III discloses said stopcock valve is switched to block the said layer of red blood cells in said second container (col. 8 lines 59-67). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Chapman with the step and stopcock valve of Hood, III for the purpose of having the red blood cells settle on a surface distance at eth opposite end of the syringe from the stopcock (col. 8 lines 59-67).
Regarding claim 19, Chapman discloses wherein the buffy coat layer comprises a leukocyte-rick platelet-rich plasma layer and a leukocyte-poor platelet-rich plasma layer, wherein the method further comprises a step of manipulating positions of the buffy coat layer to separate the leukocyte-poor platelet-rich plasma layer with the leukocyte-rich platelet-rich plasma layer (para. [0186]; [0258]).


Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest a step of aligning the scoop portion with a round-out space in said valve plug of said stop cock valve with said second container to communicate sad round-out space with said second container for harvesting the leukocyte-poor platelet-rich plasma layer.
Claims 15, 20, 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest a blocking member which comprises a static blocking element located on said tunnel connecting member, and a mobile blocking element that is located behind said valve lever on said valve plug for moving along with said valve plug, wherein said static blocking element and said mobile blocking element working to block each other to allow said valve lever to only move 180 degrees, in order to prevent a communication of said collection port with both said first container and said second container at the same time; a step of mechanically shuffling said liquid before the step (a), wherein in step (b), said stopcock valve is switched to facilitate collection of nano fat through said collection outlet member; and wherein the method is arranged for harvesting autologous fat stromal vascular fraction, wherein in the step (a), said liquid is separated into fractionation layers comprising an oil layer, a fat layer, a pale-colored layer, a layer of infranatant, and a fat stromal vascular fraction pallet, wherein the fat stromal vascular fraction pallet is collected at a bottom of said second container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774